MEMORANDUM **
Lead petitioner Octavio Hernandez Ramirez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Hernandez Ramirez’s second motion to reopen. See 8 C.F.R. § 1003.2(c)(2) (an alien who is subject to a final order of removal is generally limited to filing one motion to reopen).
To the extent Hernandez Ramirez challenges the BIA’s August 4, 2005 and September 30, 2005 orders, we lack jurisdiction because this petition is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.